DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Breyfogle on 01/14/2021.

The application has been amended as follows: 
Claim 1
Replace Claim 1 with the following: 
“A chemical processing system for removing carbon dioxide from a carbon dioxide-containing gas mixture using an amine-based scrubbing solution comprising water, at least one amine component and captured carbon dioxide, the chemical processing system comprising:
	a carbon dioxide scrubbing unit configured to contact the carbon dioxide-containing gas mixture with the amine-based scrubbing solution for capture of carbon dioxide from the carbon 
	a first gas inlet to receive a feed stream of the carbon dioxide-containing gas mixture to the scrubbing unit with carbon dioxide for removal in the scrubbing unit;
	a first gas outlet to output a treated stream of the carbon dioxide-containing gas mixture from the scrubbing unit having a lower carbon dioxide concentration than the feed stream of the carbon dioxide-containing gas mixture to the scrubbing unit;
	a first liquid inlet to receive a feed stream of said amine-based scrubbing solution for processing in the scrubbing unit to contact the carbon dioxide-containing gas mixture to remove carbon dioxide from the carbon dioxide-containing gas mixture for capture in the amine-based scrubbing solution; and
	a first liquid outlet to output an effluent stream of rich said amine-based scrubbing solution from the scrubbing unit, the rich said amine-based scrubbing solution having a concentration of captured carbon dioxide that is larger than a concentration of captured carbon dioxide in the feed stream of said amine-based scrubbing solution;
	a scrubbing solution regeneration unit configured to remove at least a portion of the captured carbon dioxide from the rich said amine-based scrubbing solution and prepare a lean said amine-based scrubbing solution depleted in the captured carbon dioxide relative to the rich said amine-based scrubbing solution, the regeneration unit comprising:

	a second gas outlet to output a gas effluent stream from the regeneration unit rich in carbon dioxide released from the amine-based scrubbing solution in the regeneration unit; and
	a second liquid outlet to output a liquid effluent stream from the regeneration unit including at least a portion of the lean said amine-based scrubbing solution;  
	a first fluid communication path between the second liquid outlet of the regeneration unit and the first liquid inlet of the scrubbing unit to conduct at least a portion of the lean said amine-based scrubbing solution from the regeneration unit to the scrubbing unit in the feed stream of said amine-based scrubbing solution;
	a second fluid communication path between the first liquid outlet of the scrubbing unit and the second liquid inlet of the regeneration unit to conduct at least a portion of the rich said amine-based scrubbing solution from the scrubbing unit to the regeneration unit;
	an automated spectroscopic evaluation system, comprising:
	at least one liquid contact probe, wherein each said liquid contact probe is configured to contact a multicomponent liquid composition for spectroscopic investigation and to transmit spectroscopic stimulation energy to interact with the multicomponent liquid composition for the spectroscopic investigation and resulting spectroscopic response energy away from the multicomponent liquid composition;
	an energy source connected with the liquid contact probe to provide the spectroscopic stimulation energy for the spectroscopic investigation; 
	a spectrometer connected with the liquid contact probe to detect the spectroscopic response energy and to output spectral data corresponding to the spectroscopic response energy;
	a machine learning spectral data analyzer connected to the spectrometer for evaluation of the spectral data to determine a concentration value for each one of a plurality of components of the multicomponent liquid composition, the plurality of components including water, a said amine component and captured carbon dioxide, wherein the machine learning spectral data analyzer is trained for each said component of the plurality of components over a corresponding trained concentration range for the said component; and
	the liquid contact probe is positioned to contact the amine-based scrubbing solution in a location in the scrubbing unit, the regeneration unit, the first fluid communication path or the second fluid communication path.”

Claim 2
Replace claim 2 with the following:
“A chemical processing system according to claim 1, comprising
 	a first process vessel for contacting the carbon dioxide-containing gas mixture with the amine-based scrubbing solution within the scrubbing unit , the first process vessel being in fluid communication within the scrubbing unit with the first gas inlet, the first gas outlet, the first liquid inlet and the first liquid outlet.”

Claim 3
Replace claim 3 with the following: 
“A chemical processing system according to claim 2, comprising a second process vessel for releasing captured carbon dioxide from the amine-based scrubbing solution in the regeneration unit, the second process vessel being in fluid communication within the regeneration unit with the second liquid inlet, the second gas outlet and the second liquid outlet.”

Claim 4
Replace claim 4 with the following:
“A chemical processing system according to claim 1, comprising multiple said liquid contact probes each disposed at different locations in the chemical processing system to each contact a said multicomponent liquid composition at a said location.”

Claim 6
Replace claim 6 with the following:
“A chemical processing system according to claim 4, wherein a first said location is in the first fluid communication path to contact a said multicomponent liquid composition moving through the first fluid communication path and a second said location is in the second fluid communication path to contact a said multicomponent liquid composition moving through the second fluid communication path.”

Claim 7
Replace claim 7 with the following: 
“A chemical processing system according to claim 5, wherein at least one said location is in the carbon dioxide scrubbing unit to contact a said multicomponent liquid composition in a scrubbing vessel for contacting the carbon dioxide-containing gas mixture with the amine-based scrubbing solution within the scrubbing unit.”

Claim 8
Replace claim 8 with the following:
“A chemical processing system according to claim 1, comprising the feed stream of said amine-based scrubbing solution flowing through the first liquid inlet into the carbon dioxide scrubbing unit.”

Claim 12
Replace claim 12 with the following:
“A chemical processing system according to claim 11, wherein the spectral data represents electromagnetic radiation spanning a wave number range having a lower limit of 600 cm-1 or smaller and an upper limit of 3000 cm-1 or larger.”

Claim 19
Replace claim 19 with the following:
“An amine-based chemical processing method for removing carbon dioxide from a carbon dioxide-containing gas mixture the method comprising:
	carbon recovery processing of the carbon-dioxide-containing gas mixture with an aqueous amine scrubbing solution comprising water, at least one amine component and captured carbon dioxide, the carbon recovery processing including:
	scrubbing processing, comprising capturing carbon dioxide from the carbon dioxide-containing gas mixture in the aqueous amine scrubbing solution, to prepare a rich said aqueous amine scrubbing solution enriched in captured carbon dioxide relative to a feed of said aqueous amine scrubbing solution to the scrubbing processing; and
	regeneration processing, comprising removing at least a portion of the captured carbon dioxide from at least a portion of the rich said aqueous amine scrubbing solution to prepare lean said aqueous amine scrubbing solution depleted in captured carbon dioxide relative to the rich said aqueous amine scrubbing solution; and
	recycling at least a portion of the lean said aqueous amine scrubbing solution in the feed of the aqueous amine scrubbing solution to the scrubbing processing to capture additional carbon dioxide;
	automated spectroscopic evaluation of operation of the carbon recovery processing by an automated spectroscopic evaluation system, comprising automatically performing by the spectroscopic evaluation system:
	periodic in-line spectroscopic investigation of the aqueous amine scrubbing solution at at least one location in the carbon recovery processing to generate spectroscopic response spectral data indicative of properties of the aqueous amine scrubbing solution at the at least one location of the spectroscopic investigation; and
	trained machine learning evaluation of the spectral data by a machine learning spectral data analyzer to determine a concentration value for each one of a plurality of components of the multicomponent liquid composition, the plurality of components including water, a said amine component and captured carbon dioxide, wherein the machine learning spectral data analyzer is trained for each said component of the plurality of components over a corresponding trained concentration range for the said component.”

Claim 25
Replace claim 25 with the following:	
“An amine-based chemical processing method for removing carbon dioxide from a carbon dioxide-containing gas mixture the method comprising performing processing in the chemical processing system according to claim 1, the processing comprising:
	carbon recovery processing of the carbon dioxide-containing gas mixture with an aqueous amine scrubbing solution comprising water, at least one amine component and captured carbon dioxide, the carbon recovery processing including:
	scrubbing processing, comprising capturing carbon dioxide from the carbon dioxide-containing gas mixture in the aqueous amine scrubbing solution, to prepare a rich said aqueous amine scrubbing solution enriched in captured carbon dioxide relative to a feed of said aqueous amine scrubbing solution to the scrubbing processing; and
	regeneration processing, comprising removing at least a portion of the captured carbon dioxide from at least a portion of the rich said aqueous amine scrubbing solution to prepare lean said aqueous amine scrubbing solution depleted in captured carbon dioxide relative to the rich said aqueous amine scrubbing solution; and
	recycling at least a portion of the lean said aqueous amine scrubbing solution in the feed of the aqueous amine scrubbing solution to the scrubbing processing to capture additional carbon dioxide;
	automated spectroscopic evaluation of operation of the carbon recovery processing by an automated spectroscopic evaluation system, comprising automatically performing by the spectroscopic evaluation system:
	periodic in-line spectroscopic investigation of the aqueous amine scrubbing solution at at least one location in the carbon recovery processing to generate spectroscopic response spectral data indicative of properties of the aqueous amine scrubbing solution at the at least one location of the spectroscopic investigation; and
	trained machine learning evaluation of the spectral data by a machine learning spectral data analyzer to determine a concentration value for each one of a plurality of components of the multicomponent liquid composition, the plurality of components including water, a said amine component and captured carbon dioxide, wherein the machine learning spectral data analyzer is trained for each said component of the plurality of components over a corresponding trained concentration range for the said component.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses the claimed chemical processing system or amine-based chemical processing methods. Specifically, no prior art discloses or reasonably suggests a system or method as claimed comprising an automated spectroscopic evaluation system comprising a machine learning spectral data analyzer connected to a spectrometer for evaluation of spectral data. 
Wong et al. (US 2016/0030880 A1, cited in the IDS dated 09/03/2019) discloses a system and method for CO2 capture comprising:
a carbon dioxide absorber/scrubber for contacting a carbon dioxide containing gas mixture with an amine based scrubbing solution comprising a first gas inlet to receive a flue gas comprising carbon dioxide, a first gas out to output a treated stream, a first liquid inlet to receive amine scrubbing solution, and a first liquid outlet to output a carbon dioxide rich scrubbing solution;
a scrubbing solution regenerator comprising a liquid inlet to receive the carbon dioxide rich amine scrubbing solution, a gas outlet to output a gas rich in carbon dioxide, and a liquid outlet to output a regenerated amine scrubbing solution;
a first fluid communication path between the liquid outlet of the regenerator and the first liquid inlet of the scrubber; and
a second fluid communication path between the first liquid outlet of the scrubber and the liquid inlet of the regenerator (Figure 1)
Wong fails to disclose or reasonably suggest an automated spectroscopic evaluation system or process step as recited in the claims comprising liquid contact probes, an energy source, a spectrometer and a machine learning spectral data analyzer used for performing spectroscopic evaluation. 

Siskin et al. (US 2014/0178278 A1, cited in the IDS dated 09/03/2019) discloses a system and method for performing CO2 sorption and regeneration processes comprising:
a CO2 absorber/scrubber for contacting a carbon dioxide containing gas mixture with an amine based scrubbing solution comprising a first gas inlet to receive a flue gas comprising carbon dioxide, a first gas out to output an exhaust gas, a first liquid inlet to receive lean amine scrubbing solution, and a first liquid outlet to output a carbon dioxide rich scrubbing solution;
a scrubbing solution regenerator comprising a liquid inlet to receive the carbon dioxide rich amine scrubbing solution, a gas outlet to output a gas rich in carbon dioxide, and a liquid outlet to output a regenerated lean amine scrubbing solution;
a first fluid communication path between the liquid outlet of the regenerator and the first liquid inlet of the scrubber; and
a second fluid communication path between the first liquid outlet of the scrubber and the liquid inlet of the regenerator (Figure 6).
Siskin fails to disclose or reasonably suggest an automated spectroscopic evaluation system or process step as recited in the claims comprising liquid contact probes, an energy source, a spectrometer and a machine learning spectral data analyzer used for performing spectroscopic evaluation.

Lake et al. (US 2014/0054464 A1), discloses a process and system for monitoring and/or controlling caustic concentrations in caustic scrubbers (Abstract). Lake discloses a probe coupled to a spectrometer for collecting absorption data and a computer controlling the spectrometer ([0062]; [0063]). Lake discloses chemometric based PLS regression models used for determining caustic concentrations ([0064]). Lake is the closest prior art that discloses using a spectroscopic evaluation system with a scrubber column. However, Lake differs from the claimed invention in that the evaluation system of Lake does not comprise the same elements nor functions in a similar manner as claimed by the Applicant. The evaluation system of Lake does not contain a machine learning spectral data analyzer nor does the system determine concentration values for a plurality of components. The system of Lake is directed only for determining caustic concentrations and not concentrations of all components in the stream. Furthermore, the system of Lake is substantially different than the one presently claimed as it is not directed to an amine-based system but rather a caustic based system. 

Kuenemann et al. (“Cheminformatics Modeling of Amine Solutions for Assessing their CO2 Absorption Properties”, Molecular Informatics, 2017, pages 1-13) teaches that machine learning techniques are known for use in determining absorption properties of amine solutions for CO2 capturing (Abstract). Machine learning techniques are taught to be used in determining absorption endpoints which can be used to produce models for predicting and designing efficient amines for CO2 absorption, which will help identify new amine candidates with enhanced CO2 absorption properties. Kuenemann differs from the claimed invention in that Kuenemann utilizes machine learning to develop models for determining CO2 absorption properties of amines and does not disclose or suggest using machine learning for evaluating spectral data to determine concentration values of a plurality of components in a liquid composition and fails to disclose the integration of machine learning with a CO2 scrubbing system and process as claimed. 

Therefore, no prior art discloses or reasonably suggests the claimed automated spectroscopic evaluation system comprising a machine learning spectral data analyzer in combination with a system or process for carbon dioxide scrubbing using an amine-based scrubbing solution as claimed. While carbon dioxide scrubbing, scrubbing solution regeneration and fluid communication between the scrubbing and regeneration are known in the art, there is no teaching or suggestion to modify such a system or process with a spectroscopic evaluation system as claimed. As such, claims 1-17, 19, 21 and 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772